
	

113 HR 618 IH: Student Loan Default Prevention Act
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 618
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Mr. Michaud (for
			 himself, Mr. Price of North Carolina,
			 Ms. Bordallo, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To authorize the Secretary of Education to enter into
		  voluntary, flexible agreements with certain guarantee agencies to provide
		  delinquency prevention and default aversion services for borrowers and
		  potential borrowers of Federal Direct Loans under the Higher Education Act of
		  1965, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Default Prevention
			 Act.
		2.Voluntary,
			 flexible agreements
			(a)In
			 generalSection 428A of the
			 Higher Education Act of 1965 (20 U.S.C. 1078–1) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c), the following:
					
						(d)Supplemental
				student loan services
							(1)In
				generalNot later than 9
				months after the date of enactment of the Student Loan Default Prevention Act
				and notwithstanding any other provision of this part, the Secretary shall, upon
				the request of an eligible guarantee agency, enter into a voluntary, flexible
				agreement with the guarantee agency, or revise the voluntary, flexible
				agreement previously entered into with the guarantee agency under this section,
				to provide for the services described in paragraph (3) for borrowers (including
				potential borrowers, if applicable) of loans made under this part or part
				D.
							(2)EligibilityFor
				the purposes of this subsection, an eligible guarantee agency is a guarantee
				agency that has extensive and relevant experience and demonstrated
				effectiveness in providing the services described in paragraph (3).
							(3)Services
								(A)In
				generalThe services described in this paragraph for borrowers
				(including potential borrowers, if applicable) of loans made under this part or
				part D may include—
									(i)delinquency prevention and default aversion
				activities;
									(ii)collection of
				defaulted loans;
									(iii)monitoring of
				institutions participating in the program under part D;
									(iv)training of
				financial aid officials; and
									(v)informational
				outreach to schools and students in support of access to higher education and
				financial literacy.
									(B)Existing local
				servicesIn carrying out the services described in subparagraph
				(A), an eligible guarantee agency shall provide localized services directly or
				through partnerships with other eligible guarantee agencies to assist borrowers
				and institutions of higher education.
								(4)Reasonable
				feesAn agreement entered into or revised under this subsection
				shall include a provision regarding the fees that the Secretary shall pay to an
				eligible guarantee agency for carrying out services under the agreement. The
				determination of such fees shall be cost neutral and take into account savings
				resulting from the provision of such services as reasonably projected by the
				Secretary.
							(5)Public
				NoticeThe Secretary shall
				publish in the Federal Register a notice to all guarantee agencies that sets
				forth—
								(A)an invitation for
				the guarantee agencies to enter into or revise agreements under this
				subsection; and
								(B)the criteria that
				the Secretary will use for selecting the guarantee agencies with which the
				Secretary will enter into, or revise, agreements under this subsection.
								(6)Agreement
				noticeThe Secretary shall
				notify the members of the authorizing committees not later than 30 days prior
				to concluding an agreement under this subsection.
							(7)Public
				availabilityThe text of any voluntary flexible agreements
				entered into or revised under this subsection shall be readily available to the
				public.
							.
				(b)Conforming
			 amendmentSection 456 of the Higher Education Act of 1965 (20
			 U.S.C. 1087f) is amended by inserting or section 428A(d) after
			 sections 428(b)) and (c).
			
